DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered. 
Claim Objections
Claim 2 is objected to because of the following informalities:  in claim 2, “orifice, to be configured such that once” should read --orifice to be configured such that, once--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patel (US2016/0043613A1).
Patel reads on the claims as follows (see Figs. 1, 2 and 4):
Claim 1. A method of making a wedge (106), comprising additively manufacturing (para. [0025]) the wedge to have a plurality of outer walls (112 as well as the two end walls seen in Fig. 3) in an axial direction1 and at least one fluid orifice (see Fig. 4; clearly, connection between 140 and 106 requires orifices through the two axial end walls of the wedge) defined by at least one of the plurality of outer walls (see Fig. 4) the fluid orifice extending through at least one of the plurality of outer walls to receive a fluid (“oil”, para. [0028]) from a shaft of a generator to port the fluid through the at least one of the plurality of outer walls.
Claim 2. The method of claim 1, wherein additively manufacturing the wedge further includes additively manufacturing the wedge to cause the at least one fluid orifice, configured such that once installed in a generator with which the wedge is configured for use, it is parallel to an axis of a generator. See Fig. 4. A fluid orifice passing through an axial end of the wedge extends in the axial direction, parallel to the generator axis.
Claim 3. The method of claim 1, wherein additively manufacturing the wedge further includes additively manufacturing the wedge to have a wedge channel (the space inside the wedge) configured to receive the fluid and to port the fluid to the at least one fluid orifice (the orifice connecting to the lower 140).
It is deemed readily apparent that the wedge of Fig. 4 has axial end walls, as the wedge of Fig. 3, but with an orifice in each of the axial end walls, for connection with oil cooling ports 140. However, if applicant disagrees, it is nevertheless deemed such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the only modification relative to the embodiment of Fig. 3 would be the addition of another orifice (at the upper axial end of the embodiment of Fig. 3), to allow coolant to pass through the wedge. Such a modification would have had predictable results. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel discloses the claimed invention, except for additively manufacturing the wedge to have an integral transfer tube configured to port the fluid to the at least one fluid orifice. Patel discloses attaching oil cooling ports 140 to the wedge (see para. [0028]).
However, since Patel already forms the wedge by additive manufacturing, it is deemed one of ordinary skill in the art would have found obvious an embodiment in which one of the oil cooling ports 140 is formed integral with the wedge, in order to simplify manufacturing, by forming in one piece by additive manufacturing elements which would otherwise be formed in separate processes and to reduce the overall number of parts.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tornquist (US2003/0048015A1) in view of Patel.

    PNG
    media_image1.png
    352
    353
    media_image1.png
    Greyscale

Tornquist reads on the claims as follows (refer to Figs. 1 and 3; limitations not disclosed by Tornquist are crossed out, below):
Claim 1. A method of making a wedge (170a), comprising 
Claim 2. The method of claim 1, wherein 
Claim 3. The method of claim 1, wherein 
Claim 4. The method of claim 1, wherein 
Claim 5. The method of claim 1, wherein the additively manufacturing the wedge further includes additively manufacturing the wedge to be open at each axial end (see Fig. 2) wherein the plurality of outer walls extends in the axial direction between each open end (see Fig. 2).

Tornquist discloses the claimed invention, except for manufacturing the wedge by means of additive manufacturing. 
Patel shows that it is known to manufacture wedges for generator rotors using additive techniques. In view of the teachings of Patel, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to manufacture the wedges 170a-d of Tornquist using additive manufacturing, as a matter of applying a known technique to a known device with predictable results, since Patel demonstrates the suitability of such manufacturing techniques for this application.
Response to Arguments
















Applicant's arguments filed 8/3/2022 have been fully considered. Regarding the prior art rejections based on Patel, Applicant argues Patel does not disclose “a plurality of outer walls in an axial direction … the fluid orifice extending through the at least one of the plurality of outer walls”.








The examiner respectfully disagrees. As explained in footnote 1, the axial direction is not defined with respect to the wedge itself. It is therefore possible to select an axis such that the two end walls of the wedge extend in a direction parallel to this axis. Further, the claim language does not actually require the walls to extend in the axial direction. Therefore, the two axial end walls can still be deemed to read on the claimed “walls in an axial direction”, since they are situated at different positions along the wedge, in the axial direction. 
Additionally, the new rejection based on Tornquist and Patel addresses claims 1-4 as well as new claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The two axial end walls are “walls in an axial direction”, since they are situated at different positions along the wedge, in the axial direction. The current claim language does not necessarily require the walls to extend in the axial direction. Further, the axial direction is not defined with respect to the wedge itself, and it is therefore possible to select an axis even not extending along the length of the wedge.